IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW JONES,                               §
                                             §   No. 437, 2017
       Plaintiff Below-                      §
       Appellant,                            §
                                             §
       v.                                    §   Court Below—Superior Court
                                             §   of the State of Delaware
ROCKFORD CENTER, et al.,                     §
                                             §   C.A. No. N17C-08-233
       Petitioner Below-                     §
       Appellee.                             §

                           Submitted: March 9, 2018
                            Decided: March 15, 2018

                                 ORDER

      This 15th day of March 2018, it appears that the Court issued a notice to the

appellant to show cause why his appeal should not be dismissed for his failure to

pay the Superior Court record preparation fee. The appellant responded, indicating

that this Court granted his motion to proceed in forma pauperis, which should excuse

his responsibility for payment of the Superior Court’s fee. On February 22, 2018,

the Clerk wrote to the appellant and explained that the Court’s order only waived the

Supreme Court’s filing fee but did not waive the Superior Court’s record preparation

fee. The appellant was given an extended deadline until March 9 to pay the Superior

Court’s fee and was informed that failure to pay the fee would result in dismissal of

his appeal without further notice. The appellant failed to pay by the deadline.

Accordingly, dismissal of this appeal is deemed to be unopposed.
      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice




                                       2